Citation Nr: 1614951	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-26 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the Board in September 2015.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's treatment records show he is in receipt of Social Security Disability benefits.  The record does not contain any Social Security Administration (SSA) determinations or medical records.  VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Regarding the Veteran's retinitis pigmentosa, the Veteran asserts that despite having a profile during service that required him to work only during the daytime, he was required to work nights in very low lighting while service in Germany.  The Veteran should be afforded a new VA examination to specifically address whether the Veteran's disability pre-existed service or is causally related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all SSA determinations and medical records used by SSA to make any determination.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination with an examiner with expertise in retinitis pigmentosa.  The examiner should review the claims file, specifically the Veteran's service treatment records and his lay statements regarding his working conditions during service.  All necessary testing should be conducted.  The examiner should then answer the following:

a.)  Is it clear and unmistakable (i.e., obvious and manifest) that the Veteran's retinitis preexisted the Veteran's entrance into service.  If so, identify such clear and unmistakable evidence or medical principle as a rationale for that conclusion.

b.)  If the disability clearly and unmistakably pre-existed service, did it worsen in service, and if so, is it clear and unmistakable (obvious and manifest) that the disability was not aggravated beyond the natural progression by service, to include working during the night or in low light?  In other words, is it clear and unmistakable that any increase in his retinitis pigmentosa was due to the natural progression of the disease?

c).  If the examiner concludes that the disorder did not clearly and unmistakably preexist entry into service or that it was not clearly and unmistakably not aggravated during service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's lay statements regarding his working conditions during service, to include working during the night or in low light. 

A complete rationale for any opinion offered should be provided

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




